Citation Nr: 1010583	
Decision Date: 03/19/10    Archive Date: 03/31/10

DOCKET NO.  05-35 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a lumbar spine 
disability, to include as secondary to service-connected 
bilateral knee disabilities.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1986 to May 
1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for a lumbar spine disability, to include 
as secondary to service-connected bilateral knee 
disabilities.  The Board remanded this claim for additional 
development in February 2009.    


FINDING OF FACT

The Veteran's current lumbar spine disability first 
manifested after his separation from service, is unrelated to 
his service or to any incident therein, and is not shown to 
be the result of or aggravated by the service-connected 
bilateral knee disabilities.  


CONCLUSION OF LAW

The Veteran's current lumbar spine disability was not 
incurred in or aggravated by his active service, and is not 
proximately due to or the result of the service-connected 
bilateral knee disabilities.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).  Disability which is proximately 
due to or the result of a disease or injury incurred in or 
aggravated by service will also be service-connected.  
38 C.F.R. § 3.310 (2009).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F.3d 1328 (1997); Cuevas v. Principi, 
3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141 (1992).  Service connection for certain chronic diseases, 
like arthritis, will be rebuttably presumed if they are 
manifest to a compensable degree within one year following 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2009). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2009).  Service connection may also be granted for 
a disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.03(d) (2009).  

In addition, service connection may be established on a 
secondary basis for a disability which is shown to be 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2009).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show:  (1) that a current disability 
exists and (2) that the current disability was either caused 
by or aggravated by a service-connected disability.  38 
C.F.R. § 3.310(a) (2009); Allen v. Brown, 7 Vet. App. 439 
(1995).  

The Veteran contends that he is entitled to service 
connection on a secondary basis for his lumbar spine 
disability because the disability is due to his service-
connected bilateral knee disabilities.

On VA examination in December 2007, the Veteran complained 
that he had low back pain that was worse with standing and 
bending forward.  He reported that his back pain was anywhere 
from 7-8/10 most of the time and stated that the pain felt 
like a spasm and tightness.  He asserted that he could only 
walk and stand for about three hours a day and sit for about 
an hour a day.  The Veteran used no assistive devices for his 
back.  He denied radiculopathy in his upper or lower 
extremities, weight loss, fever, malaise, dizziness, visual 
disturbances, numbness, weakness, bladder and bowel 
complaints, or erectile dysfunction due to his back pain.  He 
reported no additional limitation of motion or functional 
impairment during any flare-ups of his back pain.  He was 
able to walk unaided and was not unsteady.  

Examination revealed a flat back with loss of lordosis.  
There was no increased kyphosis, scoliosis, or palpable spasm 
noted of the paraspinous musculature.  The Veteran complained 
of tightness in his back muscles during the range of motion 
testing.  Range of motion testing showed 85 degrees flexion, 
15 degrees extension, 30 degrees lateral rotation 
bilaterally, 30 degrees lateral flexion to the left, and 25 
degrees lateral flexion to the right.  There was no objective 
evidence of additional functional limitation by pain, 
fatigue, weakness, incoordination, or lack of endurance.  
Subjective pain appeared to have the greatest functional 
impact.  The Veteran had normal gait, and straight leg raises 
were negative.  Neurosensory examination was intact distally 
to all digits in the lower extremities.  Muscle strength of 
the lower extremities was normal.  An x-ray of the spine 
indicated no gross abnormalities.  The examiner diagnosed the 
Veteran with lumbar facet syndrome and opined that it was not 
caused by or a result of his service-connected bilateral knee 
disabilities.  The examiner explained that the more likely 
etiologies for the Veteran's lumbar spine disability were 
age, obesity, deconditioning, heredity, ethnicity, 
concomitant health issues, and post-service occupation.      

At a VA examination in March 2009, the Veteran complained of 
pain over the entire lumbar spine and lumbar paraspinal 
muscles.  He described it as constant, severe, aching pain 
that became sharp intermittently and occurred daily.  He 
reported a history of fatigue, decreased motion, stiffness, 
weakness, spasms, and pain.  He denied any flare-ups of his 
spinal condition and stated that he was able to walk 1 to 3 
miles.  Examination revealed normal posture and gait.  There 
were no abnormal spinal curvatures or muscle spasm and 
localized tenderness or guarding severe enough to be 
responsible for abnormal gait or spinal contour.  Muscle 
strength and muscle tone of the lower extremities was normal, 
and there was no muscle atrophy.  Sensory examination and 
reflexes were normal.  Range of motion testing showed 60 
degrees flexion, 15 degrees extension, 20 degrees lateral 
rotation bilaterally, 20 degrees left lateral flexion, and 25 
degrees right lateral flexion.  There was no evidence of pain 
on active motion or additional limitation with repetitive 
motion.  An x-ray of the lumbar spine indicated no gross 
abnormality.  The Veteran was diagnosed with mild lumbar 
spondylosis and lumbar facet syndrome.  The examiner opined 
that the Veteran's lumbar spine disability was not 
permanently aggravated by his bilateral knee disabilities 
because the Veteran had minimal knee pathology bilaterally 
with normal gait and normal MRI reports other than patellar 
tilt.  The examiner found that there was thus no evidence 
that the Veteran's bilateral knee disabilities aggravated his 
lumbar spine disability.  The examiner concluded that the 
Veteran's lumbar spine disability was not caused by or 
aggravated by his service-connected bilateral knee 
disabilities based on the examination of the Veteran, 
detailed medical history, and thorough review of the claims 
file.  The examiner found that the Veteran's lumbar spine 
exhibited mild pathology that was normal age-related 
degeneration. 

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  
The Board finds that the December 2007 and March 2009 medical 
opinions are probative and persuasive based on the examiners' 
thorough and detailed examinations of the Veteran and the 
adequate rationales provided for their opinions.  In 
addition, there are no contrary competent medical opinions of 
record.  Accordingly, the Board finds that service connection 
for the Veteran's lumbar spine disability, as secondary to 
his service-connected bilateral knee disabilities, is not 
warranted because the competent evidence does not show that 
any lumbar spine disability is due to or aggravated by the 
bilateral knee disabilities.

The Board now turns to the question of whether the Veteran is 
entitled to service connection on a direct basis for a lumbar 
spine disability.

Service medical records are negative for complaints or 
treatment for any lumbar spine disability.  At a February 
2008 Medical Board Examination, other than diagnosing the 
Veteran with a right knee disability that had been aggravated 
in service, the Veteran was found to have no other 
abnormalities.  Since there were no recorded complaints of 
symptoms of a lumbar spine disability during approximately 
two years of service and the Veteran's spine was found to be 
normal on examination prior to separation, the Board finds 
that the weight of the evidence demonstrates that chronicity 
in service is not established in this case.  38 C.F.R. 
§ 3.303(b) (2009).

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the Veteran's claim for service connection for a 
lumbar spine disability.  38 C.F.R. § 3.303(b) (2009).  

On VA examination in January 2006, the Veteran complained of 
suffering from pain in the low back for the previous two 
years.  He reported that the localized back pain occurred 
once a day and lasted for 3 hours.  He described the pain as 
being burning, aching, sharp, and sticking in nature.  He 
stated that the pain was 9/10 and that it was elicited by 
physical activity.  Examination revealed normal posture and 
gait.  No assistive device was required for ambulation.  
There were no complaints of radiating pain on movement, 
muscle spasm, or tenderness.  Straight leg raising was 
negative bilaterally.  The Veteran had no ankylosis of the 
spine.  Range of motion testing showed 90 degrees flexion, 30 
degrees extension, and 30 degrees lateral flexion and 
rotation bilaterally.  The spine was not additionally limited 
by pain, fatigue, weakness, lack of endurance, or 
incoordination after repetitive use.  There was no additional 
functional loss after repetitive use or during flare-ups, and 
there were no signs of intervertebral disc syndrome with 
chronic and permanent nerve root involvement.  Neurological 
examination of the lower extremities was normal.  An x-ray of 
the lumbar spine was also within normal limits.  The examiner 
found that the Veteran had no low back disability because 
there was no pathology to render any diagnosis of a low back 
disability.  

The Veteran submitted lay statements dated in January 2007 
from his mother and employer in support of his claim.  The 
Veteran's employer stated that the Veteran had complained of 
back pain when leaving work.  The Veteran's mother reported 
that she had noticed over the years how much the pain in the 
Veteran's low back had slowed his movements, changed his 
walk, and decreased the length of time he was able to stand 
on his feet.  She stated that change in barometric pressure 
and standing for long periods of time appeared to aggravate 
his back pain.  She also asserted that the Veteran no longer 
danced due to his back pain.  

The first objective post-service medical evidence of record 
of a lumbar spine disability is a March 2007 VA medical 
report where the Veteran was diagnosed with lumbar facet 
syndrome without myelopathy.  Post-service VA medical records 
dated from March 2007 to September 2008 show that the Veteran 
received intermittent treatment for back pain and lumbar 
facet syndrome without myelopathy.  The Veteran underwent 
medial branch blocks of the lumbar spine in April 2007, 
August 2007, December 2007, and September 2008.  At no time 
did any treating provider relate the Veteran's lumbar spine 
disability to his period of active service.

On VA examination in December 2007, the Veteran complained 
that he had low back pain that was worse with standing and 
bending forward.  He reported that his back pain was anywhere 
from 7-8/10 most of the time and stated that the pain felt 
like a spasm and tightness.  He asserted that he could only 
walk and stand for about 3 hours a day and sit for about an 
hour a day.  The Veteran used no assistive devices for his 
back.  He denied radiculopathy in his upper or lower 
extremities, weight loss, fever, malaise, dizziness, visual 
disturbances, numbness, weakness, bladder and bowel 
complaints, or erectile dysfunction due to his back pain.  He 
reported no additional limitation of motion or functional 
impairment during any flare-ups of his back pain.  He was 
able to walk unaided and was not unsteady.  Examination 
revealed a flat back with loss of lordosis.  There was no 
increased kyphosis, scoliosis, or palpable spasms noted of 
the paraspinous musculature.  The Veteran complained of 
tightness in his back muscles during the range of motion 
testing.  Range of motion testing showed 85 degrees flexion, 
15 degrees extension, 30 degrees lateral rotation 
bilaterally, 30 degrees lateral flexion to the left, and 25 
degrees lateral flexion to the right.  There was no objective 
evidence of additional functional limitation by pain, 
fatigue, weakness, incoordination, or lack of endurance.  
Subjective pain appeared to have the greatest functional 
impact.  The Veteran had normal gait, and straight leg raises 
were negative.  Neurosensory examination was intact distally 
to all digits in the lower extremities.  Muscle strength of 
the lower extremities was normal.  An x-ray of the spine 
indicated no gross abnormalities.  The examiner diagnosed the 
Veteran with lumbar facet syndrome and opined that it was not 
caused by or a result of his service-connected bilateral knee 
disabilities.  The examiner explained that the more likely 
etiologies for the Veteran's lumbar spine disability were 
age, obesity, deconditioning, heredity, ethnicity, 
concomitant health issues, and post-service occupation.      

At a VA examination in March 2009, the Veteran complained of 
pain over the entire lumbar spine and lumbar paraspinal 
muscles.  He described it as constant, severe, aching pain 
that became sharp intermittently and occurred daily.  He 
reported a history of fatigue, decreased motion, stiffness, 
weakness, spasms, and pain.  He denied any flare-ups of his 
spinal condition and stated that he was able to walk 1 to 3 
miles.  Examination revealed normal posture and gait.  There 
were no abnormal spinal curvatures or muscle spasm and 
localized tenderness or guarding severe enough to be 
responsible for abnormal gait or spinal contour.  Muscle 
strength and muscle tone of the lower extremities was normal, 
and there was no muscle atrophy.  Sensory examination and 
reflexes were normal.  Range of motion testing showed 60 
degrees flexion, 15 degrees extension, 20 degrees lateral 
rotation bilaterally, 20 degrees left lateral flexion, and 25 
degrees right lateral flexion.  There was no evidence of pain 
on active motion or additional limitation with repetitive 
motion.  An x-ray of the lumbar spine indicated no gross 
abnormality.  The Veteran was diagnosed with mild lumbar 
spondylosis and lumbar facet syndrome.  The examiner opined 
that the Veteran's lumbar spine disability was not 
permanently aggravated by his bilateral knee disabilities 
because the Veteran had minimal knee pathology bilaterally 
with normal gait and normal MRI reports other than patellar 
tilt.  The examiner found that there was thus no evidence 
that the Veteran's bilateral knee disabilities aggravated his 
lumbar spine disability.  The examiner concluded that the 
Veteran's lumbar spine disability was not caused by or 
aggravated by his service-connected bilateral knee 
disabilities based on the examination of the Veteran, 
detailed medical history, and thorough review of the claims 
file.  The examiner found that the Veteran's lumbar spine 
exhibited mild pathology that was normal age-related 
degeneration.        

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
The Board finds that the evidence is against a finding of a 
direct nexus between military service and the Veteran's 
current lumbar spine disability.  The evidence is also 
against a finding that the lumbar spine disability is a 
result of the Veteran's service-connected bilateral knee 
disabilities.  In addition, arthritis of the back (or any 
other low back disability) was not diagnosed within one year 
of separation, so presumptive service connection for a lumbar 
spine disability is not warranted.  

The Veteran and his family and friends contend that his 
current lumbar spine disability is related to his active 
service.  However, as laypersons, they are not competent to 
give medical opinions on diagnosis, causation, or aggravation 
of a medical condition.  Bostain v. West, 11 Vet. App. 124 
(1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board 
acknowledges that the Veteran and his family and friends are 
competent to give evidence about what they experienced or 
observed.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, 
competency must be distinguished from weight and credibility, 
which are factual determinations going to the probative value 
of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  
Therefore, the Veteran and his family and friends can testify 
to that which they are competent to observe, such as slowed 
movements, but they are not competent to provide a medical 
diagnosis for any lumbar spine disability or to relate any 
lumbar spine disability medically to the Veteran's service.

The Veteran contends that the evidence shows continuity of 
symptoms after discharge and supports his claim for service 
connection.  However, the first post-service evidence of the 
Veteran's lumbar spine disability is in March 2007, 
approximately 19 years after his separation from service.  In 
view of the lengthy period without treatment, there is no 
evidence of a continuity of symptomatology, and that weighs 
heavily against the claim.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  

The Board finds that the preponderance of the evidence weighs 
against a finding that the Veteran's lumbar spine disability 
developed in service.  Therefore, the Board concludes that 
the lumbar spine disability was not incurred in or aggravated 
by service.  In addition, the Board finds that the 
preponderance of the evidence is against a finding that the 
Veteran's lumbar spine disability is proximately due to, the 
result of, or aggravated by his service-connected bilateral 
knee disabilities.  As the preponderance of the evidence is 
against the claim for service connection, the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 
(2009).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in November 2003; a rating 
decision in March 2004; a statement of the case in October 
2005; and supplemental statements of the case in January 2008 
and November 2008.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the January 2010 
supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

Service connection for a lumbar spine disability, to include 
as secondary to service-connected bilateral knee 
disabilities, is denied. 


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


